HERMETIC WELD FOR A THIN FILM ELECTROCHEMICAL CELL ACTIVATED WITH A SOLID ELECTROLYTE AND HOUSED IN A CERAMIC CASING

Primary Examiner: Gary Harris 		Art Unit: 1727       March 6, 2020
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/13/2020 & 03/04/2020 were considered by the examiner.

Drawings
	The drawings were received on 02/12/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 
(CLAIM 10) The electrochemical cell of claim 8 substrate inner major face to the second ceramic substrate inner major face by about 1 m to about 100 m.

	It is noted that claims 24-27 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.


Allowable Subject Matter

Claims 1-4 & 6-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Venkateswaran et al. US 2018/0108496 teaches an electrochemical cell (see abstract and title), comprising: a) a ceramic casing (alumina housing), comprising: i), a conductively contacts (electrode 8 & terminal 6) and hermetically seal (13) to form the case housing the electrode assembly (see figure 5).
However, Venkateswaran fails to teach, suggest or render obvious the electrochemical cell having the features required in independent claims 1, 20 & 24 which clearly describe the invention illustrated in figures 1-3 with specificity.



Claims 1-4 & 6-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-27, directed to the method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/13/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727